Citation Nr: 0026617	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a higher initial evaluation for status 
post-radical retropubic prostatectomy for prostate cancer 
with impotence and stress incontinence, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
service-connected fracture of the right tibia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 1948 to 
August 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In a November 1996 rating decision, the RO, in part, denied 
the veteran's claim for a compensable rating for residuals of 
a right tibia fracture.  In a December 1996 rating decision, 
the RO, in part, granted service connection for prostate 
carcinoma, status post-prostatectomy and assigned a 
noncompensable rating, effective November 1996.  During the 
pendency of the appeal, in an October 1999 rating decision, 
the RO increased the evaluation for the veteran's prostate 
disorder to 20 percent, effective from June 1995; 
recharacterized the disorder as status post-radical 
retropubic prostatectomy for prostate cancer with impotence 
and stress incontinence, and granted a special monthly 
compensation for loss of use of a creative organ due to 
impotence attributed to his prostate surgery.  

As the 20 percent rating for the veteran's service-connected 
prostate disorder is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In a written statement dated in January 2000, the veteran 
requested a personal hearing.  An e-mail record dated in 
February 2000 notes that the veteran called and canceled his 
hearing and did not want the hearing rescheduled at that 
time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's status post-radical retropubic 
prostatectomy for carcinoma of the prostate is manifested by 
impotence, nocturia twice nightly and occasional voiding 
dysfunction precipitated by emotional excitement and lifting 
more than 20 pounds; there is no medical evidence of penile 
deformity or recurrence of the prostate cancer. 

3.  There is no objective evidence of functional loss 
attributable to pain or any other symptoms associated with a 
fracture of the right tibia.


CONCLUSIONS OF LAW

1.  The criteria in excess of an initial evaluation of 20 
percent for status post-radical retropubic prostatectomy for 
prostate cancer have not been met.  38 C.F.R. §§ 1155, 1507 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.115b, Diagnostic 
Code 7528 (1999).

2.  The criteria for a compensable rating for residuals of a 
fracture of the right tibia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5262 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for the assignment of a rating in excess of 20 percent 
for his prostate disorder and a compensable rating for his 
right tibia disorder are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).   A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue (as is the case with the 
veteran's right leg disability), it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue (as 
is the case with the veteran's prostate disorder), multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirement for a compensable evaluation is 
not met.  38 C.F.R. § 4.31.

Prostate Disability

The veteran's appeal arises from an initial rating decision, 
which established service connection for prostate carcinoma, 
status post-prostatectomy and assigned a noncompensable 
rating.  In an October 1999 rating decision, the RO increased 
the evaluation for the veteran's prostate disorder to 20 
percent, effective June 1995, recharacterized the disorder as 
status post-radical retropubic prostatectomy for prostate 
cancer with impotence and stress incontinence, and granted a 
special monthly compensation for loss of use of a creative 
organ due to impotence attributed to his prostate surgery.  

Service medical records show no complaints, diagnosis or 
treatment for a prostate disorder.  The veteran's retirement 
examination indicates normal clinical findings for the 
veteran's prostate.
 
Post-service VA treatment and examination records indicate 
that the veteran had an Agent Orange examination in March 
1984.  Subsequently, the veteran developed carcinoma of the 
prostate and had a retropubic resection as well as a lymph 
node dissection in May 1994.  An August 1996 Agent Orange VA 
examination report indicates no residual problems resulting 
from the veteran's prostate surgery and the veteran reported 
that he was doing fine.  At a September 1998 VA examination, 
the veteran denied any urinary problems other than mild 
stress incontinence, when he coughed or bent over, and 
nocturia twice nightly.  He also complained of loss of 
erections.  The examination revealed a soft, non-tender 
abdomen and a low midline scar from the prostatectomy.  
Genital findings were normal.  Urinalysis was negative for 
any hematuria or infection.  His serum creatinine was 0.9 and 
his serum prostate-specific antigen (PSA) was 0.06.  The 
examiner noted that there was no evidence of recurrence of 
prostate cancer; the veteran did have mild stress 
incontinence and impotence secondary to his prostate surgery.  

At November and December 1999 VA examinations, the veteran 
complained of stress incontinence, specifically when he lifts 
over 20 pounds or during episodes of emotional excitement, 
and an erectile dysfunction.  There was a 12-centimeter (cm.) 
well-healed surgical incision extending from 2 cm. inferior 
to the umbilicus to the pubic and a 13 cm. inferior to the 
umbilicus to the pubis.  A proctoscopic examination revealed 
an empty rectal fossa.  His PSA was 0.18.  It was noted that 
the veteran's PSA levels had risen but it was also reported 
that there had been no recurrence of the prostate cancer.  
Serum chemistries were within normal limits.  Urinalysis 
revealed trace ketones, small heme trace protein, 1104 
WBC/HPF, 53 RBC/HPF and many urine bacteria.  The diagnosis 
was prostate cancer with slowly increasing PSA.  The veteran 
was advised to return to the clinic in 6 months for follow-
up.
  
Status post-radical retropubic prostatectomy for prostate 
cancer with impotence and stress incontinence is evaluated 
under Diagnostic Code 7528.  Under that diagnostic code, if 
there has been no local recurrence or metastasis of the 
prostate cancer, post-operative residuals are rated as 
voiding dysfunction or urinary tract infections, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(1999).  

Voiding dysfunction is defined and rated as urine leakage, 
frequency, or obstructed voiding (requiring the use of an 
appliance or wearing of absorbent materials), and urinary 
tract infection is defined and rated as renal dysfunction, 
recurrent symptomatic infection (requiring drainage/frequent 
hospitalization) and long-term drug therapy (with 
hospitalization(s)) and/or intermittent intensive management. 
See 38 C.F.R. Part 4, § 4.115a (1999).  Voiding dysfunction 
warrants a 20 percent evaluation if it requires the wearing 
of absorbent materials that must be changed less than 2 times 
per day and a 40 percent evaluation if it requires the 
wearing of absorbent materials that must be changed 2 to 4 
times per day.  

With respect to urinary frequency, when there is a daytime 
voiding interval of less than one hour, or there is awakening 
to void five or more times per night, a 40 percent rating is 
assigned.  When the daytime voiding interval is between one 
and two hours, or there is awakening to void three to four 
times per night, a 20 percent rating is assigned.  When the 
voiding interval is between two and three hours, or there is 
awakening to void two times per night, a 10 percent rating is 
assigned.

Regarding the evaluation of obstructed voiding, urinary 
retention requiring intermittent or continuous 
catheterization is rated 30 percent.  A 10 percent rating is 
assigned when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150cc; (2) uroflowmetry showing 
markedly diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  When there is obstructive symptomatology with 
or without stricture disease requiring dilatation 1 to 2 
times per year, a noncompensable evaluation is assigned.

Urinary tract infection warrants a 10 percent evaluation if 
it results in long-term drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.  Urinary tract infection warrants a 30 percent 
evaluation if it results in recurrent symptomatic infections 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or continuous intensive management.  38 
C.F.R. § 4.115a (1999).  In addition, the Board observes that 
penis deformity, with loss of erectile power warrants a 20 
percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 
7522.

The VA records associated with the time period under review 
indicate no complaints of obstructed voiding.  They do show 
the presence of voiding symptoms and possibly a urinary tract 
infection in December 1999.  However, the veteran had not 
been hospitalized or had intermittent intensive management 
for urinary tract disease.  The veteran has not articulated 
complaints of urinary tract infections and medical evidence 
associated with the claims file reflects none.

The Board observes that, while some loss of erectile power is 
apparent, there is no medical evidence of penile deformity.  
Accordingly, a compensable rating under 38 C.F.R. § 4.115b, 
Code 7521 is not warranted.  The Board parenthetically notes 
that, as the veteran's  impotence has been attributed to his 
service-connected transurethral operations, he has been 
granted special monthly compensation for loss of use of a 
creative organ.  
  
The Board finds that the veteran's disability is most 
appropriately rated under Diagnostic Code 7528 for voiding 
dysfunction.  Although the veteran reported nocturia twice 
nightly when he was examined in 1996, this evidence does not 
meet the criteria for an evaluation in excess of 10 percent.  
It appears from the veteran's statements that his 
incontinence is on an occasional or intermittent basis.  
While the veteran's voiding dysfunction has been rated by the 
RO as 20 percent disabling (thus contemplating the wearing of 
absorbent materials which must be changed less than 2 times 
per day), there is no evidence suggesting that the veteran 
takes precautions to deal with leakage or that absorbent 
materials must be changed more than 2 to 4 times per day so 
as to warrant the next higher rating of 40 percent.  As to 
any urinary frequency, there is no objective medical evidence 
to show that the daytime voiding interval is less than one to 
two hours, or to show that there is awakening to void more 
than three to four times per night.  Thus, a rating in excess 
of 20 percent is not warranted for urinary frequency.

The Board has considered the representative's observation 
that the veteran's PSA levels have risen in recent years.  
The most recent VA compensation examination noted the higher 
level but specifically noted that there had been no 
recurrence of prostate cancer.  The veteran was advised to 
return to the clinic for follow-up in 6 months. 

Further, after reviewing the record from a longitudinal 
perspective, the Board finds that there is no evidence to 
warrant a rating in excess of 20 percent during any time 
period contemplated by the appeal.  Fenderson, supra.  As the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the veteran's prostate 
disorder, the benefit-of-the-doubt doctrine does not apply, 
and an evaluation in excess of the currently assigned 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Right Tibia Fracture

Service medical records indicate that, as a result of a 
basketball injury in January 1954, the veteran suffered a 
closed, chip fracture of the medical malleolus of the right 
tibia.  In April 1954, he reinjured his right ankle.  X-rays 
showed no callous formation and he was treated with an Ace 
bandage.  In October 1954, the veteran was admitted to the 
infirmary for surgical removal of an old ununited medial 
malleolus of the right tibia.  The veteran's retirement 
examination record indicates normal recovery, no problems, no 
complications and no sequelae since October 1954.
In a March 1976 rating decision, the RO granted service 
connection for a fracture of the right tibia and assigned a 
noncompensable evaluation, effective August 1975.  The 
evaluation has remained unchanged since then.  In June 1996, 
the veteran applied for an increased evaluation.

At an August 1996 VA examination, the veteran complained of 
stiffness and pain.
Upon examination, the veteran's extremities were freely 
mobile.  Examination of the left ankle was negative for 
tenderness or deformity.  Dorsal extension was to 20 degrees 
and plantar flexion was slightly limited to 30 degrees.   
Pronation and supination were not limited.  There was no 
peripheral edema.  Knee and ankle reflexes were active and 
equal.  X-rays of the right ankle were normal.  The 
impression was healed fracture left ankle.  Parenthetically, 
the Board concurs with the RO, that even though the 
examination refers to the left ankle, the fact that the 
history of the right ankle fracture was detailed at the 
beginning of the examination, we assume that the ankle 
findings pertain to the service-connected right ankle.  Thus, 
the examination is adequate for rating purposes.

At a January 1999 VA examination, the veteran reported that 
he had never had any difficulty with the right lower leg 
since his discharge and that it was functioning normally 
without any limitation of ankle motion.  He stated that his 
right leg did not hurt nor did changes in weather affect it.  
Examination of the right lower leg and ankle revealed no 
swelling or scar.  Ankle motion was normal.  Dorsiflexion was 
to 20 degrees and plantar flexion to 45 degrees.  Inversion, 
eversion, adduction and abduction were all normal.  The 
examiner opined that the veteran had no residual whatsoever 
related to his right tibia fracture sustained in service and, 
thus, DeLuca v. Brown, 8 Vet. App. 202 (1995), findings would 
be negative because the veteran was not having any 
difficulty. 
    
The RO has the rated veteran's right tibia fracture under 
Diagnostic Codes 5299-5262.   Under Diagnostic Code 5262, an 
impairment of the fibula, manifested by malunion, with slight 
knee or ankle disability warrants a 10 percent rating.  A 
moderate knee or ankle disability warrants a 20 percent 
rating, and a marked knee or ankle disability warrants a 30 
percent evaluation.  A 40 percent rating may be assigned for 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999).

The Board notes that the record does not reflect post-service 
treatment for the veteran's service-connected right tibia 
fracture.  Moreover, in the absence of evidence of limitation 
of motion of the right ankle or of malunion of the tibia with 
slight knee or ankle disability, and without objective 
evidence that the veteran experiences painful or limited 
motion of the right ankle, the Board is without a basis to 
assign a higher evaluation under Diagnostic Codes 5262, 5270 
or 5271.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 
5271 (1999).  The preponderance of the evidence is against 
the veteran's claims for an increased evaluation for 
residuals of his right tibia fracture.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected prostate and right tibia disorders 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).






ORDER

An initial assignment of a rating in excess of 20 percent for 
status post-radical retropubic prostatectomy for prostate 
cancer with impotence and stress incontinence is denied.

An increased (compensable) rating for residuals of a fracture 
of the right tibia is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

